Appeal unanimously dismissed without costs. Memorandum: Defendant City of Hornell Industrial Development Agency (IDA) appeals from a judgment following a bench trial that declared *977void a lease between IDA and defendant Steuben-Allegany Board of Cooperative Educational Services (BOCES) regarding the relocation of the BOCES administrative office from Bath to Hornell. BOCES does not appeal. Inasmuch as BOCES has abandoned the idea of moving its administrative offices to Hornell, has entered into a new lease for its building in Bath and has in fact constructed an addition on that building, the issue of the validity of the initial lease is academic and this appeal is moot. If we were to reach the merits, we would affirm for the reasons stated in the decision of the trial court. (Appeal from order and judgment of Supreme Court, Steuben County, Purple, J.—declaratory judgment.) Present—Dillon, P. J., Callahan, Green, Balio and Davis, JJ.